Exhibit 10.9
 
 
Skin Cancer Scanning Ltd.
 
July 13, 2010



Lior Ben Hur
Boris Krasny
Yorkstone Enterprises Ltd.
 
Re: Skin Cancer Scanning Ltd.(“SCS”)
 
For good and valuable consideration, and in consideration of the shares to be
received from William Gaffney, the principal shareholder of mBeach, pursuant to
the terms and provisions of the Stock Purchase Agreement between William Gaffney
and each of the shareholders of SCS, the receipt and sufficiency of which are
hereby acknowledged, SCS hereby agrees that the persons indicated above shall be
entitled to an aggregate of 12% of any consideration received by the Company in
a Transaction consummated by the Company. "Transaction" shall mean the
consummation of (i) a sale of all or substantially all of the Company’s assets
or shares, or the lease, transfer or assignment of, or the grant of an exclusive
license  to, the Company's Intellectual Property, or (ii) the merger or
consolidation of the Company with or into another corporation which results in
more than 50% of the outstanding shares of the surviving entity being held by
persons who were not shareholders of the Company immediately prior to such
transaction, or (iii) a change in control of the Company or any other
transaction as a result of which more than 50% of the outstanding shares of the
Company are held by any party who is not a shareholder of the Company, or an
affiliate thereof, immediately prior to such transaction or any transaction
similar to those specified herein above.
 
Skin Cancer Scanning Ltd.


/s/ Yossi Biderman
Name: Yossi Biderman
Title:   President
 
AGREED and ACKNOWLEDGED:
 
mBeach Software, Inc.


/s/ Yossi Biderman
Name: Yossi Biderman
Title:   President
 
 

--------------------------------------------------------------------------------